UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

SEP - 9

200,'3

Mr. Robert Rutten
Director of Special Education
Department of Public Instruction
600 E. Boulevard Ave., Dept. 201
Bismarck, North Dakota 58505-0440
Dear Mr. Rutten:
This is in response to your letter requesting clarification on the IDEA Part B complaint
investigation procedures. You presented a situation that occurred during a recent
complaint investigation in which (1) an employee of the State Protection and Advocacy
Project was present with a parent during an interview by the complaint investigator and
(2) the complaint investigator sent copies of the statement of issues to be investigated to
employees of the State Protection and Advocacy Project for their review. You clarified
that the parent (who is the complainant) chose to involve the State Protection and
Advocacy Project and asked that correspondence be directed to that agency. You also
indicated that if a complainant does not choose to involve an advocate or other outside
counsel, the North Dakota Department of Public Instruction does not share
correspondence with them or include them in complaint investigation interviews. A local
special education administrator objected to any outside agency being directly involved in
the State complaint process believing that involvement of outside parties "places bias into
what is to be a non-biased investigation..."
The State complaint procedures are set out at 34 CFR §§300.660-300.662 of the Part B
regulations, published in the Federal Register on March 12, 1999. Generally, §300.660
requires each SEA to adopt written procedures for resolving any complaint, including any
complaint filed by any organization or individual from another State, that meets the
requirements of §300.662 (see next paragraph). Under §300.660(a), these procedures
must:
(1) provide for the filing of a complaint with the SEA;
(2) at the SEA's discretion, provide for the filing of a complaint with a public
agency, and the right to have the SEA review the public agency's decision on
the complaint; and
(3) provide for wide dissemination of these procedures to parents and other
interested individuals, including parent training and information centers,
protection and advocacy agencies, independent living centers, and other
appropriate entities.

400 MARYLAND AVE., S.W., WASHINGTON. D.C 20202
www.ed.gov
Our rnlsslon is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation

Page 2 - Mr. Robert Rut-ten
It is not inconsistent with the State complaint procedures set out at 34 CFR §§300.660300.662 of the Part B regulations for a complainant to have an advocate present during an
interview or for the complaint investigator to send a copy of the issues to be investigated
to an advocate if requested to do so by the complainant.
I hope this information answers your questions. If you have any further questions, please
do not hesitate to contact Dr. Wendy Tada at (202) 205-9094

Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs

